DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 	
Claim Objections
Claims 36  are objected to because of the following informalities:  in line 10 of claim 36 “the” should be inserted before “non-dimensional”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the signal processor module(s) “configured to: compare first signaling…; and… “to infer the performance…and the trending…of the…pumps”, and generate and provide second signaling…based…on the first signaling compared” in claim 36 and similarly claim 49; (this is considered to be the material described in sections 4, 4.1, 4.2 through 4.3 (in particular the material of sections 4.2 [0110] thru [0114]);
the signal processor module(s)… “configured to predict maintenance needs based on an algorithm that takes into account a trade-off between the cost of power…and the cost associated with the pump maintenance…” (claims 39 and 52, see [0014] & [0050] of USPAP 2020/0191130); 
 the signal processor module(s)… “is configured to adjust a maintenance interval to a rate of wear, or vice versa” (see claims 41 and 54);
the signal processor module(s)… “is configured to receive and store the first signaling in a historical data database” (see claims 42 and 66);
the signal processor module(s)… “is configured to analyze the first signaling using a n-day moving window” (see claims 43 and 56);
the signal processor module(s)… “is configured to receive information about a maintenance performed on the one or more centrifugal slurry pumps (52), and to store associated signaling containing information about the maintenance performed in a historical data database” (see claims 44 and 57);
the signal processor module(s)… “is configured to extrapolate information related to the performance of the one or more centrifugal slurry pumps (52) to a Best Efficiency Point, thus providing an efficiency measure at a common point” (see claims 47 and 59).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are vague and indefinite because throughout the disclosure, and consequently in the limitations invoking 35 USC 112(f), a description of the data received and the various comparisons and statistical/mathematical techniques used to compare or analyze the data is provided. The applicant has not provided an algorithm or set forth the steps taken to show how the second signal is created and then sent. 
In particular, in claims 36 and 48, the applicant has shown throughout the disclosure how to graph and perform various statistical calculations on “the first signaling containing information about historical data related to the performance..” but has not shown possession of an algorithm or the steps taken to consider this information and then to provide/make or predict the maintenance needs. The portion of claim 36 which the applicant has not shown possession of is the material at lines 9 through 11. The portion of claim 48 which the applicant has not shown possession of is the material at lines 7 through 9.
In claim 39 the claim sets forth “one or more signal processor modules…configured to predict maintenance needs based on an algorithm that takes into account a trade-off between a cost of power…and an corresponding cost associated with the pump’s maintenance…”. The applicant has not shown possession of an algorithm or the steps taken to consider this information and then to provide/make or predict the maintenance needs. The applicant similarly has not shown possession of the material of claim 52.
In claim 41 the claim sets forth “one or more signal processor modules…configured to adjust the maintenance interval to a rate of wear, or vice versa”. The applicant has not shown possession of an algorithm or the steps taken to make such adjustments. The applicant similarly has not shown possession of the material of claim 54.
In claim 45, the applicant has shown how to graph and perform various statistical calculations but has not shown possession of an algorithm or the steps taken to prolong or obtain specific lifetimes or efficiencies, as claimed. The applicant similarly has not shown possession of the material of claim 58.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is vague and indefinite because in claim 36 lines 9 through 11 it is unclear if the function of the module that is configured to “provide second signaling containing information about predicted maintenance needs…”, includes the function of analyzing only the first signaling, or the first signaling and the non-dimensional quantities (note lines 12-15), in order to generate the second signaling which is to be sent. It is noted that lines 12 and 13 only set forth that the processor modules are “configured to use non-dimensional quantities…” which is a future function or calculation it must be capable of doing. The processor module being capable of using non-dimensional quantities is considered as a requirement that the processor module can compare and analyze data, which the processor module has already been set forth as capable of in the earlier part of the claim. Claim 49 is similarly confusing.
Claims 36 through 47 and 49-59 are vague and indefinite because in line 2 of claim 36 “one or more signal processor modules” are set forth and then throughout the claims multiple limitations invoke 35 USC 112(f) and associate the functional limitations generically to the one or more modules. Because of this the connection or association between the multiple functions and the possibly multiple modules is unclear and confusing. For example, it is unclear whether each invoked function has a separate module. Claims 49-59 are similarly confusing.
The term "reduce" in claim 39 is a relative term which renders the claim indefinite.  Neither the claim nor the specification does not provide a reference frame for judging when a reduction has occurred. Claim 52 is similarly confusing.
The term "reduced" in claim 41 is a relative term which renders the claim indefinite.  The term "reduced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 54 is similarly confusing.
Claim 46 is vague and indefinite because in line 3 the phrase “input/output devices and control and data and address buses” is confusing since it make it seem and if “control” and “data” are separate elements. The examiner suggest “input/output devices and control, data and address buses”, as set forth at page 17 lines 2-7.
Claim 45 is vague and indefinite because it is unclear if the algorithm being “based upon prolonging…, increasing the efficiency…, or both” means that the algorithm receives this information, has a model or is designed to accomplish this desired result or perhaps a model designed to accomplish specific efficiencies and lifetimes. Claim 58 is similarly confusing.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	The claims include limitations which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, specifically the “one or more signal processor modules”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A clear demarcation of the various modules cannot be determined from the disclosure for the various functions set forth. Further in claim 36 lines 2 through 11 it is unclear if it is one module/35 USC 112(f) type limitation which performs both functions of “compare first signaling… and provide second signaling…”; or if this is two separate modules/35 USC 112(f) type limitations (claim 49 is similarly confusing). In particular it is unclear which descriptions of calculations, analysis and comparisons set forth in the disclosure is being associated with the individual modules/35 USC 112(f) limitations of the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Additionally, it is unclear of the functional steps taken at lines 9 through 11 provide the second signaling based only in the material of the first signaling set forth in line 3 through 8 or if it additionally provides the second signaling based upon the inferred performance obtained by the module/35 USC 112(f) limitation of lines 12-18 which consider non-dimensional quantities. It is noted that the non-dimensional quantities are determined from the limitations associated with the first signaling in the module of lines 3-8 (claim 49 is similarly confusing).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. Regarding the Applicant’s arguments relating to the rejections under 35 USC 112(a) the arguments are respectfully not found persuasive. The arguments presented from page 13 through page 18 of the Remarks section address an enablement rejection. The rejections under 35 USC 112(a), however, are written description type rejections and set forth that the Applicant has not shown possession of the noted material. Therefore the Applicant’s remarks do not address the rejections set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
December 27, 2021